Hill, C. J.
In this ease the certificate of the judge to the bill of exceptions was dated February 5, 1910, and the bill of exceptions was filed in the office of the clerk of the trial court on March 10, 1910. The statute requires that the bill of exceptions shall, within 15 days-from the date of the certificate of the judge, be filed in the office of the clerk of the court where the case was tried. This court is therefore without jurisdiction. Civil Code, §5554; Johnson v. State, 5 Ga. App. 490 (63 S. E. 533); Cook v. State, 120 Ga. 137 (47 S. E. 562).

Writ of error dismissed.